16 F.3d 1219NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Wayne JOINER, Plaintiff-Appellant,v.James E. HANSFORD;  Garnet Imes, Defendants-Appellees.
No. 93-6030.
United States Court of Appeals, Sixth Circuit.
Jan. 24, 1994.

1
Before:  GUY and SILER, Circuit Judges, and CHURCHILL, Senior District Judge.*

ORDER

2
Wayne Joiner, a Tennessee resident, appeals pro se a district court order dismissing his complaint without prejudice for lack of subject matter jurisdiction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Joiner filed this complaint vaguely accusing the defendants of violating his constitutional rights and asserting various state law claims, based on defendants' cancellation of Joiner's membership in a health spa.  The district court granted defendants' motion to dismiss, based on lack of subject matter jurisdiction.


4
On appeal, Joiner argues that the district court judge should have recused himself.  Defendants have requested an award of costs.


5
Upon consideration, it is concluded that this case was properly dismissed for lack of subject matter jurisdiction.   See Hagans v. Lavine, 415 U.S. 528, 536-37 (1974).  The allegations in this case are simply insufficient to state a cause of action in federal court.  Joiner's argument for recusal is meritless because he failed to file a timely and sufficient affidavit of personal bias in the district court.   See United States v. Sammons, 918 F.2d 592, 598-99 (6th Cir.1990).


6
The court finds this appeal to be frivolous.  Accordingly, defendants are awarded double costs.  28 U.S.C. Sec. 1912;  Fed.R.App.P. 38.  Defendants may submit a bill of costs for the court's consideration within fourteen (14) days of the entry of this order.


7
The district court's order is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James P. Churchill, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation